Citation Nr: 0212072	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  98-18 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel



INTRODUCTION

The veteran had active service from May 1970 to December 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) from a July 1996 RO rating decision which 
denied service connection for PTSD.  (While the initial RO 
denial was for service connection for any psychiatric 
disorder including PTSD, the appeal was subsequently limited 
to PTSD.)


FINDINGS OF FACT

The veteran did not engage in combat during service, but 
there is credible supporting evidence that during service he 
experienced a stressor which led to currently diagnosed PTSD.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service personnel records show he had active 
duty in the Army from May 1970 to December 1971.  This 
included service in Vietnam from November 1970 to September 
1971.  He received no combat decorations.  From November 1970 
to June 1971 the veteran's military occupational specialty 
(MOS) was "bal metro crmn" (meterological crewmember; related 
civilian occupation is weather observor) and he was assigned 
to HQ Btry, 1st Bn, 39th Arty.  From June 1971 to September 
1971 his MOS was clerk-typist and he was assigned to HHB, 6th 
Bn, 32nd Arty.  

A report of investigation dated in September 1970 shows that 
the veteran sustained a self-inflicted lacerated right arm.  
Service medical records do not show any clinical findings or 
diagnosis of a psychiatric disorder.  On the report of 
medical history prepared in conjunction with his December 
1971 service separation examination, the veteran responded 
"yes" to having nervous trouble of any sort and it was noted 
that he had "nervousness;" on clinical evaluation, he was 
found to be psychiatrically normal.  

In a September 1975 medical report from a physician with the 
veteran's employer, it was noted that the veteran was 
nervous, sharp with people, and jumpy, and valium was 
prescribed.

On VA examination in September 1995 the veteran reported that 
he was hospitalized during basic training for an attempted 
suicide and he reportedly saw a psychiatrist.  He reported 
that during his service in Vietnam he saw heads blown off on 
the side of the road, he was attacked on guard duty and had 
to shoot, and was on the DMZ.  He reported he had never had 
psychiatric treatment.  The diagnoses were PTSD and dysthymic 
disorder, and the examiner's impression was that the veteran 
had PTSD and associated chronic depression from his Vietnam 
experiences.

Received from the veteran in November 1995 was a list of his 
claimed stressor events that reportedly occurred while he was 
in Vietnam.  He claimed that during his first days in 
country, he was transported with a group by open truck with 
no weapons or flak jackets to a northern post, Phu Bai, also 
referred to as "Rocket Alley" and on the way they could see 
bodies in black cloth, lying in a trench off the road, with 
parts sticking out.  He claimed that when they arrived at the 
post they were told they did not belong there, and they had 
to stay in an underground bunker and underwent constant 
shelling all night with rats crawling all over.  He also 
reported that after leaving a hospital in Saigon he was 
returning to his unit and he had to make his way back to 
Quang Tri fire base ("Nancy"), and when he was about to turn 
off the main road he saw a soldier, with an MP arm band on, 
shoot a body on the ground.  The third stressor event 
reported by the veteran involved an incident at Phang Chang 
("Happy Valley") where the veteran was proceeding across a 
field and heard a sound and when he walked toward the sound 
he reportedly saw a bloodied body and he turned and ran into 
Korean Army soldiers who told him he was in a restricted area 
monitored by heat sensors.  

Received from the veteran in May 1997 was a statement in 
which he reported he served in Vietnam with an artillery 
unit, (125th Field Artillery 1st I Cor), near the DMZ.  He 
essentially reiterated the stressor events in Vietnam that he 
had previously described.  

A VA discharge summary shows that the veteran was 
hospitalized from November 1997 to January 1998 in the PTSD 
Residential Rehabilitation Program.  He claimed that his 
symptoms of PTSD started while he served in Vietnam.  He 
described frequent nightmares related to combat experiences, 
including soldiers with rifles and someone attacking him with 
a knife.  He reported a history of suicide attempts, with the 
first one occurring during basic training.  He reported he 
slashed a vein and claimed he was hospitalized and saw a 
psychiatrist.  He reported that during his service in Vietnam 
he was exposed to shelling, bombing, death, and dying people.  
The diagnosis upon discharge included chronic PTSD.  

In a March 1999 letter, the medical director of the VA PTSD 
Residential Rehabilitation Program at the Miami VAMC reported 
that the veteran was diagnosed with and was being treated for 
combat-related PTSD.

Along with a May 1999 letter, the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) enclosed documents 
submitted by the 1st Bn, 39th Arty and the 6th Bn, 32nd Arty.  
Unit history files for the 1st Bn, 39th Arty show that from 
November 1, 1970 to April 30, 1971 the battalion continued 
combat support operations and was assigned to the mission of 
general support.  On November 17, 1970 engineers from "Nancy" 
reported 2 mortar rounds impacting VIC CP1.  From March 15, 
1971 to June 4, 1971 the battalion presented gun training to 
the 101st Artillery Battalion.  The unit history of the 6th 
Bn, 32nd Arty shows that in July 1971 provided support to 
firing batteries.

VA treatment records dated from February 1997 to February 
2001 show that the veteran underwent periodic individual and 
combat group therapy and was seen in the mental health clinic 
for follow-up for diagnosed PTSD.

Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim for service connection for PTSD.  
Pertinent medical records have been obtained, and an attempt 
has been made to verify service stressors.  Thus, the Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

The veteran contends that he has PTSD based on his 
experiences during his service in Vietnam.  In this case, the 
record contains medical evidence establishing a valid 
diagnosis of PTSD, which satisfies one requirement of the 
regulation.  Moreover, there is medical evidence linking the 
diagnosis of PTSD to various reported stressors in Vietnam, 
thus satisfying another requirement.  The outcome of the case 
turns on the requirement of proof of a service stressor.

The Board notes that service records do not show that the 
veteran engaged in combat with the enemy.  Thus, his 
assertions of service stressors are not sufficient to 
establish their occurrence.  Rather, a service stressor must 
be established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Fossie v. West, 
12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).

Most of the veteran's claimed Vietnam stressors have not been 
verified by service records or independent evidence.  One 
claimed service stressor appears to be rocket or mortar 
attacks in Vietnam.  A recent court decision indicates that a 
rocket attack at a large base in Vietnam may be a sufficient 
PTSD stressor, and a veteran's claimed personal exposure to 
the rocket attack will be satisfactorily corroborated by his 
presence with his unit which was known to be generally 
exposed to the rocket attack.   See Pentecost v. Principi, 16 
Vet.App. 124 (2002).  

Some documents from USASCRUR suggest that the veteran's unit 
was exposed to such rocket or mortar attacks in Vietnam.  
Although there is some question as to whether the veteran was 
then immediately on the scene of such attacks, he may have 
been and claims he was, and it is also likely he had some 
degree of exposure to rocket/mortar attacks at some time 
during his time in Vietnam.  The Board finds this particular 
stressor is satisfactorily corroborated.  

The post-service medical evidence contains an acceptable 
diagnosis of PTSD.  Medical records indicate the PTSD 
diagnosis rests at least in part on the general rocket/mortar 
attack stressor which has been verified.  That is, there is 
medical evidence linking the diagnosis to the verified 
stressor.  

In sum, all elements for service connection for PTSD are 
established.  The Board finds PTSD was incurred in service, 
warranting service connection.  The benefit-of-the-doubt rule 
has been applied in reaching this decision.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for PTSD is granted.


		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

